                                    IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                                )
                                                                      )
CECELIA AUGUSTINE LEWIS,                                              )        Bk. No. 15-06973-CW3-13
                                                                      )        Chapter 13
                           Debtor(s).                                 )        Judge Charles M. Walker

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: November 13, 2018
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: November 28, 2018 at 8:30 a.m. in Courtroom 1, 2nd
Floor Customs House, 701 Broadway, Nashville, Tennessee 37203

                            TRUSTEE’S REQUEST FOR HEARING ON DEBTOR’S MOTION
                                             TO MODIFY PLAN

                  Henry E. Hildebrand, III, Standing Trustee for Chapter 13 matters in the Middle District of Tennessee,
respectfully requests this Court set for hearing the application filed by the debtor seeking to modify the plan.
                The debtor’s motion to modify has apparently not been served upon an administrative creditor, Insolve Auto
Funding. Without notice to this creditor, notice is defective and the motion should not be granted.

                                                                      Respectfully submitted,

                                                                      /s/ Henry E. Hildebrand, III
                                                                      ______________________________
                                                                      Henry E. Hildebrand, III
                                                                      Chapter 13 Trustee
                                                                      P. O. Box 340019
                                                                      Nashville, TN 37203-0019
                                                                      615-244-1101; Fax 615-242-3241
                                                                      www.ch13nsh.com
                                                                      pleadings@ch13nsh.com

                                                 CERTIFICATE OF SERVICE

                  I, the undersigned, hereby certifies that on or before the 5th day of November, 2018, a true and correct copy of
the foregoing has been served in the following manner:
Email by Electronic Case Noticing to:

U. S. Trustee
Lemeh & Love, Counsel for Debtor

By U. S. Postal Service, postage prepaid to:

Cecelia A. Lewis, 269 Fergus Road, LaVergne, TN 37086
Insolve Auto Funding, c/o Capital Recovery Group, P. O. Box 64090, Tucson, AZ 85728-4090

                                                                      /s/ Henry E. Hildebrand, III
                                                                      ______________________________
                                                                      Henry E. Hildebrand, III
                                                                      Chapter 13 Trustee




   Case 3:15-bk-06973              Doc 86      Filed 11/05/18 Entered 11/05/18 10:44:51                        Desc Main
                                               Document     Page 1 of 1
